NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0612-15T4


STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

ASHLEY GEORGES,

     Defendant-Appellant.
___________________________


              Submitted June 21, 2017 — Decided           August 11, 2017

              Before Judges Fuentes and Koblitz.

              On appeal from Superior Court of New Jersey,
              Law Division, Essex County, Indictment Nos.
              00-04-1057, 00-06-1768, 01-05-2180.

              Ashley Georges, appellant pro se.

              Robert D. Laurino, Acting Essex County
              Prosecutor, attorney for respondent (Andrew R.
              Burroughs, Special Deputy Attorney General/
              Acting Assistant Prosecutor, on the brief).


PER CURIAM

        Inmate Ashley Georges, who is serving a life sentence with a

thirty-year mandatory minimum term, appeals from a June 29, 2015
order denying his motion to vacate fines.   We reverse and remand

to the Department of Corrections (DOC) to recalculate defendant's

current financial obligation, if any, in conformity with the

State's concession.

     Defendant raises the following issue on appeal:

           POINT I: APPELLANT APPEALS THE DENIAL OF HIS
           MOTION   TO    REVOKE   AND    REFUND   FINES
           INAPPROPRIATELY TAKEN FROM HIS PRISON ACCOUNT
           FOR FINES THAT EXCEED THE SENTENCING JUDGE'S
           AMOUNT IMPOSED AND IS NOT IN ACCORDANCE WITH
           THE JUDGE'S TIME AND METHOD OF PAYMENT
           IMPOSED.

     Defendant argues that the sentencing court ordered the fines

and penalties to be paid through parole and therefore the money

should not have been deducted from his inmate account.         This

argument is without sufficient merit to discuss in a written

opinion.   R. 2:11-3(e)(2).   He also argues that the DOC did not

properly calculate the money he owed from various convictions.

     The State concedes that the sums owed were miscalculated.    It

notes that defendant's    convictions in 2000 for   drug and gun

offenses were overturned on double jeopardy grounds, thus negating

any financial penalties incurred.     State v. Georges, 345 N.J.

Super. 538, 548 (App. Div. 2001).   It notes also that the motion

judge reduced the Drug Enforcement and Demand Reduction (DEDR)

penalty, N.J.S.A. 2C:35-15, for Indictment 01-05-2180 by $500.




                              2                            A-0612-15T4
After reviewing defendant's criminal history and money assessed

and paid beginning in 1996, the State writes:1

          Contrary to the DOC payment record, the
          aggregate amount owed is $3894.00.         DOC
          payment records show that defendant . . . paid
          $3,307.96 as of March 7, 2015. Thus, as of
          March 7, 2015, defendant's outstanding balance
          should read $589.04.

The State recommends that we         remand     to   the   DOC    to    conduct      a

thorough audit of defendant's account including the "carry forward

balance" of $3618.50 to the DOC "new system."                   Pending such an

audit, we direct the DOC to recalculate defendant's debt, assuming

he owed $589.04 as of March 7, 2015, as calculated by the State.

Any overpayments should be returned to defendant's account.

     Reversed   and   remanded       to   the   DOC.       We    do    not    retain

jurisdiction.




1
  We appreciate the State's diligence in reviewing defendant's
inmate account.
                                 3                                           A-0612-15T4